                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MARK A. KULA,

                  Plaintiff,                              8:20CV80

      vs.
                                              FINAL PROGRESSION ORDER
DENIS    RICHARD    MCDONOUGH,                        (AMENDED)
Secretary of the United States
Department of Veteran Affairs; and
DEPARTMENT      OF     VETERANS
AFFAIRS,

                  Defendants.


       IT IS ORDERED that Defendants’ unopposed motion to extend (Filing No.
51) is granted and the final progression order is extended as follows:

     1) The status conference currently set for July 20, 2021 at 10:30 a.m. is
        continued to August 18 at 11:00 a.m. by telephone. Counsel shall use
        the conferencing instructions assigned to this case to participate in the
        conference.

     2) The deadline for filing motions to dismiss and motions for summary
        judgment is now August 11, 2021.

     3) The parties shall comply with all other stipulations and agreements
        recited in their Rule 26(f) planning report that are not inconsistent with
        this order.

     4) All requests for changes of deadlines or settings established herein shall
        be directed to the undersigned magistrate judge, including all requests
        for changes of trial dates. Such requests will not be considered absent a
        showing of due diligence in the timely progression of this case and the
        recent development of circumstances, unanticipated prior to the filing of
        the motion, which require that additional time be allowed.

     5) No further extensions will be granted absent a substantial showing of
        good cause.
Dated this 9th day of July, 2021.

                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
